  Case 19-28445        Doc 26     Filed 01/24/20 Entered 01/24/20 14:56:32           Desc Main
                                    Document     Page 1 of 4
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                        CHICAGO

IN RE:

            Eboni M. Armour-Fraley,Bankruptcy Case No: 19-28445
                                   Chapter 13
          Debtor.                  Judge Donald R. Cassling
NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY & CO-DEBTOR STAY
TO:
Eboni M. Armour-Fraley                                    David M Siegel
9199 S Burnside                       Represented By:     davidsiegelbk@gmail.com
Chicago, IL 60619

Travis Fraley                                             PRA Receivables Management, LLC
9199 S Burnside                                           claims@recoverycorp.com
Chicago, IL 60619
                                                          Tom Vaughn
(Non-Filing Co-Debtor)
                                                          ecf@tvch13.net

Patrick S Layng                                           Atlas Acquisitions LLC
ustpregion11.es.ecf@usdoj.gov                             bk@atlasacq.com

         Consumer Portfolio Services, Inc., by and through its attorneys, Turiciano Law, S.C., has

filed papers with the Court to obtain Relief from the Automatic Stay and Co-Debtor Stay.

         Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you

may wish to consult one).

         Please take notice that on Thursday, February 13, 2020 at 9:30 a.m., I will appear before

the Honorable Judge Donald R. Cassling at:


                   Everett McKinley Dirksen United States Courthouse
                              219 South Dearborn Street
                                       Room 619
                                  Chicago, IL 60604
and present the attached Motion. You may appear if you so choose. If you do not wish the Court

to grant the relief from automatic stay as requested, or if you want the Court to consider your

views on the Motion, then your appearance is required.

                                                  1
  Case 19-28445      Doc 26    Filed 01/24/20 Entered 01/24/20 14:56:32          Desc Main
                                 Document     Page 2 of 4



        Dated at Waukesha, Wisconsin, this 24th day of January, 2020.

                                                   /s/ David J. Turiciano
                                                   David J. Turiciano
                                                   Attorney for Movant
                                                   Consumer Portfolio Services, Inc.

TURICIANO LAW S.C.
626 W. Moreland Blvd.
Waukesha, WI 53188
DavidTuriciano@gmail.com
P 414 559 2406
F 855 559 2406
                                    Certificate of Service

       I, David J. Turiciano, an attorney, state that on January 24, 2020, the above Notice of
Motion and the appended Motion for Relief from Automatic Stay and Co-Debtor Stay were filed
and served on all parties to whom it is directed, either via the Court’s Electronic Notice for
Registrants or via First Class Mail, as identified above.

                                                   /s/ David J. Turiciano




                                               2
  Case 19-28445          Doc 26     Filed 01/24/20 Entered 01/24/20 14:56:32            Desc Main
                                      Document     Page 3 of 4
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                         CHICAGO

IN RE:

              Eboni M. Armour-Fraley,Bankruptcy Case No: 19-28445
                                     Chapter 13
             Debtor.                 Judge Donald R. Cassling
         MOTION FOR RELIEF FROM AUTOMATIC STAY & CO-DEBTOR STAY

         Consumer Portfolio Services, Inc. (hereinafter “CPS”), by and through its attorneys,

TURICIANO LAW S.C., states as follows:

         1.       CPS is engaged in the auto loan business.

         2.       On July 25, 2016, the Debtor executed a certain Retail Installment Contract for

the purchase of a Used 2015 Chrysler 200 VIN 1C3CCCAB6FN621250. This Retail Installment

Contract was subsequently assigned to CPS, and a true and correct copy is attached hereto as

Exhibit A. A true and correct copy of the State of Illinois Certificate of Title of a Vehicle is

attached hereto as Exhibit B.

         3.       The Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code on

October 7, 2019.

         4.       The Debtor has failed to comply with the terms of the Retail Installment Plan by

failing to surrender the vehicle to CPS and failing to remit payments to CPS commencing

November 5, 2019 and is in arrears a total of $2,729.91 for payments due under the plan.

Evidence of Debtor's outstanding debt is provided in the Primary Collection Data Spreadsheet

attached hereto as Exhibit C.

         5.       The Debtor has failed to provide proof that the vehicle is insured.

         6.       The vehicle is not necessary to a reorganization and, therefore, relief from the stay

is appropriate pursuant to § 362(d) of the Bankruptcy Code.




                                                    3
  Case 19-28445       Doc 26     Filed 01/24/20 Entered 01/24/20 14:56:32             Desc Main
                                   Document     Page 4 of 4


       7.      CPS is entitled to relief from the Co-Debtor stay because individual Travis Fraley

is a co-signer on the Retail Installment Contract dated July 25, 2016. CPS is entitled to relief

from the Co-Debtor Stay pursuant to U.S.C. §1301 (c)(2).

       WHEREFORE, CPS prays for relief from the automatic stay in this matter, terminating

the automatic stay as to CPS, granting relief from the stay of court actions against the Debtor and

Co-Debtor, allowing CPS to liquidate its interest in the automobile, and such other relief as is

just and equitable.

       Dated at Waukesha, Wisconsin this 24th day of January, 2020.

                                                      /s/ David J. Turiciano
                                                      David J. Turiciano
                                                      Attorney for Movant
                                                      Consumer Portfolio Services, Inc.
TURICIANO LAW S.C.
626 W. Moreland Blvd.
Waukesha, WI 53188
DavidTuriciano@gmail.com
P 414 559 2406
F 855 559 2406




                                                 4
